In a petition for rehearing appellant states that under chapter 238, Session Laws 1919, "it was competent for the parties to agree that during the period of trial the buyer if he found the machinery defective would notify the seller of that fact. Also that the seller would be afforded an opportunity to visit the machine and remedy the difficulty and if unable to do so would be entitled to substitute a new article for the one found to be defective or to take back the goods and return the price." We do not hold that the parties could not so contract as under the facts in this case it was not necessary to pass on that question. The respondent, together with appellant's expert, started to operate the machine on the 10th day of August, 1928. The expert could not make the pickup work and after coming to this conclusion the pickup was taken off and on the advice of the expert they tried to operate it as a combine. After starting the combine the expert left and respondent operated the machine as a combine for three days cutting in the three days ten or twelve acres or at the most four acres a day. Then, within three days after the machine had been started as a combine, the respondent notified Mr. Eskestrand, the agent from whom respondent purchased the machine, that the machine would not work and Mr. Eskestrand called Mr. Malmo (by telephone), general manager of the Fargo Agency, and he promised to send experts as soon as possible. Eskestrand advised respondent to go back home and *Page 492 
get along the best he could. Respondent could not make the machine work, laid it aside and commenced to harvest his crop with his binder. In the meantime he went several times to the agent at Richardton, telling him that the experts had not come and that he wanted to return the machine. Every time he went to Eskestrand, Eskestrand would call up Malmo at Fargo, and he would promise to send an expert. On one occasion Malmo said that the experts were busy; he did not know when he could get one but he thought it would be very soon. On the 6th day of September, nearly a month after notice to appellant, respondent wrote to the company at Fargo. To this letter Malmo wrote an answer in which he claimed they didn't have any notice, but it is clear from the evidence that he did have notice, that he had authority to furnish experts, and that he promised to send experts, and yet Malmo, general manager of the North Dakota agency, knowing all the time that the machine was defective, and having notice within three days from the time the machine was first tried as a combine and failed to work, did not send an expert until about the 15th of September, just about a month after they had received notice. Respondent's letter to the Fargo office is dated September 6, 1928, but Malmo did not answer it until September 11th. The appellant had actual knowledge and notice and was the first to breach the contract in not sending experts to repair the machine in a reasonable time. The record further shows that in the fall of 1928 promises were made to respondent by appellant's agent that the machine would be rebuilt. Appellant's experts detached and took away parts of the machine and Eskestrand went with the respondent and Jesperson, Zimmerman and Hamann (who had the same trouble with their combines) in the spring of 1929 to Fargo, a distance of three hundred miles, to see Malmo, as Eskestrand said: "To get the matters ironed out." At that meeting the record shows that Malmo agreed to put the machine in working order. He did furnish repairs and sent an expert on the 10th or 11th of August, 1929, but the expert could not make the machine work and respondent rescinded the contract. Dwinnell v. Boehmer, 60 N.D. 302, ___ A.L.R. ___, 234 N.W. 655. Respondent was at all times willing and anxious to give friendly assistance to experts and no doubt would have been glad to accept a machine that would work in place of the one that would not work as he had 450 acres of crop to cut, but he never had *Page 493 
the opportunity to accept a substitute. The furnishing of a substitute machine was optional with the appellant and if appellant did not or would not furnish a substitute the respondent could not compel him to. Skeen v. Springfield Engine Thresher Co. 34 Mo. App. 485.
There is no merit in the contention that the payment of the notes precludes recovery or rescission. Respondent refused to pay the notes and appellant had the sheriff seize the respondent's crop under a mortgage. Bratberg testified: "I said to Church at the time I paid the sheriff (Church was appellant's collecting agent), they got the mortgage and rather than have my crop tied up I would pay up and deal with the company afterwards."
Under § 5844, Comp. Laws 1913, an apparent consent is not real or free when obtained through duress. St. Anthony  D. Elevator Co. v. Bottineau County (St. Anthony  D. Elevator R. Co. v. Soucie) 9 N.D. 346, 50 L.R.A. 262, 83 N.W. 212.
In Harris v. Cary, 112 Va. 362, 71 S.E. 551, Ann. Cas. 1913A, 1350, the court said: "To constitute `duress' it is sufficient if the will be constrained by the unlawful presentation of a choice between comparative evils, as inconvenience and loss by the detention of property, loss of property altogether, or compliance with an unconscionable demand." Irving v. Wilson, 4 T.R. 485, 100 Eng. Reprint, 1132; Valpy v. Manley, 1 C.B. 594, 135 Eng. Reprint, 673; Lamborn v. Dickinson County, 97 U.S. 181, 24 L. ed. 926; Alston v. Durant, 33 S.C.L. (2 Strobh.) 257, 49 Am. Dec. 596; Wooters v. Smith, 56 Tex. 198; Clark v. Pearce, 80 Tex. 146,15 S.W. 787; Lovejoy v. Lee, 35 Vt. 430; Stevenson v. Mortimer, Cowp. pt. 2, p. 805, 98 Eng. Reprint, 1372; Maxwell v. Griswold, 10. How. 242, 13 L. ed. 405; Elliott v. Swartwout, 10 Pet. 137, 9 L. ed. 373; Robertson v. Frank Bros. Co. 132 U.S. 17, 33 L. ed. 236, 10 S. Ct. 5; DeBow's Case, 11 Ct. Cl. 672, affirmed in United States v. Norton, 97 U.S. 164, 24 L. ed. 907; Chase v. Dwinal, 7 Me. 134, 20 Am. Dec. 352; Briggs v. Lewiston, 29 Me. 472; Boston  S. Glass Co. v. Boston, 4 Met. 181; Ripley v. Gelston, 9 Johns. 201, 6 Am. Dec. 271; Grim v. Weissenberg School Dist. 57 Pa. 433, 98 Am. Dec. 237.
The petition for a rehearing is denied.
CHRISTIANSON, Ch. J., and BURR, and NUESSLE, JJ., concur. *Page 494